Citation Nr: 1451010	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than April 15, 2009, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than April 15, 2009, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to March 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran initially sought service connection for bilateral hearing loss by way of a formal claim dated March 18, 1986.  The RO denied entitlement to service connection for this disability in a rating decision issued April 17, 1986.  The Veteran did not appeal the rating decision and it became final.  The Veteran subsequently petitioned to reopen the claim in July 1987 and September 1998; however, the RO denied both petitions, finding that new and material evidence had not been received sufficient to reopen the claim.

On April 15, 2009, the Veteran again petitioned to reopen his claim for service connection for bilateral hearing loss.  He also submitted a new claim for entitlement to service connection for tinnitus.  In April 2010, the RO granted service connection for bilateral hearing loss and tinnitus, effective from April 15, 2009, the date of his claim.

In November 2012, the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.
FINDINGS OF FACT

1.  On March 18, 1986, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.

2.  An April 17, 1986, rating decision, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran did not enter a timely appeal and the decision became final.

3.  On July 15, 1987, and September 30, 1998, the Veteran formally petitioned to reopen the March 18, 1986 claim.  The petitions were subsequently denied because new and material evidence was not received to reopen the claim.  The Veteran did not enter a timely appeal of either decision and they both became final.

4.  On April 15, 2009, the Veteran formally petitioned to reopen the March 18, 1986 claim.  An April 12, 2010, rating decision granted the Veteran's petition and awarded service connection.
 
5.  VA received no communication from the Veteran or his representative that constitutes a formal claim or may be construed as an informal claim for service connection for tinnitus prior to April 15, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 15, 2009, for the grant of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).
 
2.  The criteria for an effective date prior to April 15, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

 In July 2009, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA. Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date of the benefit.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA audiological examination in March 2010.  There is no argument or indication that the examination or opinions of record are inadequate.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Analysis

Generally, the effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, which indicates an intent to apply for a VA benefit, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

I.  Hearing Loss

The Veteran contends that the effective date for his claim should be March 4, 1986, the date he was discharged from the Army.

First to address the finality of the March 1986 claim.  A rating decision issued by the agency of original jurisdiction becomes final if no notice of disagreement is filed within one year from the date of mailing of the decision.  38 U.S.C.A. § 7105.  Such a decision is final and binding on all field offices of the VA as to conclusions based on the evidence on file at the time of the decision.  See 38 C.F.R. § 3.104.  Generally, the claim may only be readjudicated by the field offices upon receipt of new and material evidence.  38 C.F.R. § 3.156.

A rating decision was issued in April 1986 denying service connection for bilateral hearing loss.  The Veteran did not submit any communication regarding the claim within a year after the April 1986 decision and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Subsequent rating decisions in July 1987 and October 1998 determined that new and material evidence had not been received and declined to reopen the claim of service connection.  The Veteran did not submit an appeal or contact the VA within the year following those rating decisions; thus the decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

On April 15, 2009, VA received a petition from the Veteran to reopen his claim for service connection for hearing loss.  In April 2010, the RO issued a rating decision, which reopened and granted the Veteran's claim for service connection for hearing loss.  As noted above, the effective date for entitlement to benefits in a claim reopened after a final disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the appropriate effective date for the Veteran's service-connected hearing loss is April 15, 2009, the day his petition to reopen was received.

II.  Tinnitus

Unlike the claim for hearing loss, the Veteran did not file an initial claim for service connection for tinnitus until April 15, 2009.  There was no formal or informal communication from the Veteran to the VA concerning entitlement to benefits for tinnitus before that date.  As discussed, the law provides for an effective date of the later of the date entitlement arose or the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the appropriate effective date for the Veteran's claim for service connection for tinnitus is April 15, 2009.

For the foregoing reasons, the appropriate effective date for the grant of service connection for hearing loss and tinnitus is April 15, 2009.  As the preponderance of the evidence is against an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and these claims must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to April 15, 2009, for the grant of service connection for bilateral hearing loss is denied.

 An effective date prior to April 15, 2009, for the grant of service connection for tinnitus is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


